*920OPINION

Per Curiam:

On June 10, 1980, respondent filed a pretrial petition for a writ of habeas corpus upon the ground that there was insufficient evidence presented during the preliminary hearing to support a finding that the alleged offense was committed in Clark County, Nevada. On June 27, 1980, the district court granted the petition and the state has appealed.
A review of the preliminary hearing transcript reveals testimony that the alleged crime occurred “at the parking lot of the Safeway store at Tropicana and Maryland Parkway.” Beyond question, this intersection is located in Clark County, Nevada, a matter of common knowledge to any one at all familiar with Las Vegas, Nevada. This fact, not reasonably open to dispute, should be judicially noticed. Ex Rel. Blake v. County Commissioners, 48 Nev. 299, 231 Pac. 384 (1924) (Sanders, J., concurring opinion); NRS 47.130. Therefore, this court takes judicial notice of the fact that the aforementioned intersection is situated within Clark County, Nevada. See, e.g., Duran v. Mueller, 79 Nev. 453, 386 P.2d 733 (1963); Kramer v. State, 60 Nev. 262, 108 P.2d 304 (1940); Crayne v. Crayne, 54 Nev. 205, 13 P.2d 222 (1932).
Consequently, we find that the evidence presented at the preliminary hearing was sufficient to support a finding that the alleged offense was committed within the jurisdiction of the lower court. Accordingly, the district court’s order granting respondent’s petition for a writ of habeas corpus is reversed.